Citation Nr: 0945850	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  08-13 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel








INTRODUCTION

The Veteran served on active duty from October 1969 to 
September 1995.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from an August 2006 rating decision 
issued by the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in St. Louis, Missouri, which denied 
the Veteran's claim for service connection for hepatitis C.

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he acquired hepatitis C as a result 
of jet air gun injections in service.  See VA Form 9, April 
2008.  After a thorough review of the Veteran's claims 
folder, the Board has determined that additional development 
is necessary prior to adjudication of this claim.

In May 2006, pursuant to his claim for service connection, 
the Veteran was afforded a VA examination.  During the 
examination, the examiner noted the Veteran's prior medical 
history and reviewed the complete claims folder, including 
service records showing no history of hepatitis C, and 
private medical treatment records, in which the Veteran 
discussed his history of possible risk factors for the 
disease.  The Board notes, however, that although the 
examiner later opined in an addendum that the Veteran's 
hepatitis C was less likely than not related to air jet 
injections in service, he did not provide an analysis or 
rationale for his opinion.  




In addition, other possible risk factors in service have been 
noted, including an ear-piercing and a tattoo acquired while 
on active duty.  Although the Veteran later disputed having 
had his ear pierced in service, he has not disputed having 
acquired a tattoo in service.  In any event, no opinion was 
offered in the addendum as to any potential in-service source 
other than air jet injections.  Given the Veteran's length of 
service, it is imperative that a thorough and accurate 
history be obtained as to all potential in-service risk 
factors, and that an opinion be offered as to the likelihood 
of a relationship between his Hepatitis C and any such risk 
factor.

Accordingly, the Board finds that there are additional 
questions that must be addressed, and that a remand for an 
examination, etiological opinion, and more complete rationale 
is therefore in order.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007) (once VA undertakes the effort to provide an 
examination when developing a service connection claim, it 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided).  See also 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (an 
opinion that contains only data and conclusions without any 
supporting analysis is accorded no weight).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the etiology of his hepatitis C, diagnosed 
nine (9) years following separation from 
service.  Any tests deemed necessary 
should be conducted.  The claims folder 
must be provided to the examiner for 
review in conjunction with the 
examination, and the examiner must state 
that the complete claims folder has been 
reviewed.  As the medical community 
recognizes several risk factors for 
hepatitis C infections, it is essential 
that the examiner elicit from the Veteran 
his history of potential risk factors, and 
fully discuss all modes of transmission of 
hepatitis C.  The clinician is asked to 
opine as to whether it is at least as 
likely as not that the Veteran's hepatitis 
C is related to any incident of military 
service, to include jet air gun injections 
or any other identified in-service risk 
factor.   Any and all opinions must be 
accompanied by a complete rationale.

The clinician is also advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  "More likely" 
and "as likely" support the contended 
causal relationship; "less likely" 
weighs against the claim.

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.  In 
such case, however, the examiner must 
provide a detailed rationale for such 
conclusion.

2.  Thereafter, the issue on appeal should 
be readjudicated.  If any benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
("SSOC") and afforded the opportunity to 
respond thereto.  The matter should then 
be returned to the Board, if in order, for 
further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


